Citation Nr: 0017201	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which continued the 
20 percent disability rating originally assigned to the 
veteran's service-connected diabetes mellitus.

The veteran was scheduled for a personal hearing before the 
RO and given notice of the date and time thereof.  The record 
indicates that the veteran canceled the scheduled hearing, 
opting instead to submit additional VA treatment records in 
support of his claim.  The additional medical records have 
been obtained; thus this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Medical evidence has established that the veteran's 
diabetes mellitus requires the use of insulin; requires a 
restricted diet; and requires regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By an August 1998 rating decision, the RO awarded service 
connection for diabetes mellitus, Type I, on a presumptive 
basis, and assigned a 20 percent disabling rating under 
Diagnostic Code 7913.

In April 1998, the veteran requested an increased evaluation 
of the service-connected diabetes mellitus, asserting that 
his condition had worsened since it had been last evaluated.  
Specifically, he contends that his diabetes has required 
insulin use since April 1994, that his diet has been 
restricted since June 1994, and that his activities are 
directly affected by his service-connected disability.

A VA outpatient report reflects follow-up examination and 
treatment for diabetes the veteran received in January 1998.  
The record showed that the veteran was on a specific diet for 
diabetes mellitus, and had consistent physical activity.  It 
was reported that he had a stable appetite and a good energy 
level.

The veteran was afforded VA examination in June 1998, and the 
VA physician was informed that the veteran's service-
connected diabetes was evaluated as 20 percent disabling.  
The physician noted that the veteran was on a 2500-calorie 
diet, and that his blood sugar was frequently low, requiring 
extra consumption of sugar and calories.  No restrictions on 
the veteran's physical activity were noted, and it was 
expressed that he lived an active life.  The veteran reported 
that his employment with the U.S. Postal Service required him 
to regularly load and unload mail sacks weighing anywhere 
from a few pounds to 75 pounds.  The veteran reported that it 
was difficult for him to control his diabetes with insulin, 
and that he often had hypoglycemia attacks.  The physician 
concluded:

[I]t is hard for me to understand why 
[the veteran] might need extra doses of 
orange juice or some other ready sugar as 
frequently as he does and why his blood 
sugar may be as high as it is when he 
apparently is following instructions from 
his doctors.

From the standpoint of [an increased 
rating] determination, I think without 
any question that his diabetes is more 
troublesome in terms of management now 
than it was when he was previously 
examined and rated.  Whether this is due 
to inadequate communication between him 
and his medical advisors, whether it is 
due to the development of Insulin 
resistance, or whether there is some 
other factor that I am not able to 
ascertain, I can't be sure.  

It is my opinion, that even though he is 
diligently attempting to follow 
instructions[,] his Insulin dependent 
diabetes is not currently under control.  
For this reason, . . . I think we should 
state that his condition has worsened.

By an October 1998 rating decision, the RO denied the 
veteran's request for an increased rating, finding that the 
medical evidence of record was consistent with the previously 
assigned 20 percent evaluation.  The RO also held that the 
evidence did not show that the veteran's case presented such 
an exceptional or unusual disability picture such that would 
warrant an extraschedular rating under 38 C.F.R. § 3.321.  
The veteran filed a timely notice of disagreement with the 
October 1998 decision.

In further support of his claim, the veteran submitted a 
November 1998 letter to the National Postal Mail Handlers 
Union, written by a private physician who had treated the 
veteran since April 1994.  The physician stated that the 
veteran had to administer two types of insulin by syringe 
twice daily (sometimes more frequently) in order to control 
his "often-fluctuating" blood sugars.  The physician stated 
that this regimen presented periodic difficulty, "as [the 
veteran's] restricted diet and regulation of activity play an 
important role as well."  It was noted that the veteran 
needed to monitor his blood sugar at least four times each 
day.  The physician stated that each time the veteran's blood 
sugar was below a certain level, he needed to immediately 
halt physical activity, raise his blood sugar level, and then 
test his blood sugar to ensure that it was at a safe level.  
It was noted that if the veteran was not allowed to follow 
those procedures, he could pass out, have a seizure, and go 
into a coma.  The physician stated that making sure the 
veteran had his meals and snacks on a timely basis could 
sometimes prevent hypoglycemia, a disorder which was reported 
as a complication of the veteran's form of diabetes.  In that 
regard, the physician expressed that is was important for the 
veteran to monitor his blood sugars when performing daily 
physical activities, as hypoglycemia could occur at any time, 
especially if he underwent an increase and/or change in his 
physical activity.  While the veteran was noted as taking 
very good care of his condition, and was well educated in how 
to care for himself, the physician requested that he be 
allowed monitor himself closely and eat when needed in order 
to prevent and treat his symptoms early.

A VA outpatient report dated in January 1999 reflects 
additional follow-up examination and treatment for diabetes.  
That record reflects that the veteran had a good appetite and 
had been exercising.  His diabetes was noted as fairly 
controlled, and his hypoglycemia was found well controlled 
with a continued low fat and low salt diet, along with 
current medications.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Where there is a question as to which of 
two evaluations apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999).

The veteran's diabetes mellitus is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, which provides that a 100 
percent evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted when diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 40 percent 
disability rating is warranted for diabetes mellitus when it 
requires insulin, a restricted diet, and regulation of 
activities, and a 20 percent evaluation is warranted when it 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and a restricted diet.  Id.  Compensable complications 
of diabetes are evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  Id., 
at Note (1).  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  Id.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

In the instant case, the Board finds that the current 
symptoms of the veteran's diabetes mellitus most nearly 
approximate a 40 percent disability evaluation under 
Diagnostic Code 7913.  The Board finds that the June 1998 VA 
examination results, along with the other medical evidence of 
record, serves to establish sufficient reasonable doubt 
regarding the increased severity of the symptoms of the 
veteran's diabetes mellitus such as to warrant the assignment 
of a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  The evidence of record does not preponderate against 
an evaluation of 40 percent for the veteran's diabetes 
mellitus inasmuch as VA and private physicians have reported 
the need for insulin and a restricted diet that are 
symptomatic of the criteria for a 40 percent rating under 
Diagnostic Code 7913.  As for the criterion that a 
"regulation of activities" needs to be shown in order to 
warrant a 40 percent rating, the Board finds that the private 
physician's medical report, establishing as it does that the 
veteran may have to halt all physical activity in order to 
take immediate measures necessary to control diabetic 
symptoms, is evidence tending to support that element.  This 
is especially true, the Board finds, in the absence of 
evidence showing that the veteran's activities do not require 
regulation, at least evidence in such an amount so as to 
outweigh the evidence in favor of the veteran's claim and 
where application of 38 C.F.R. § 4.7 is involved.

The Board further finds, however, that the competent and 
probative evidence does not establish that the symptomatology 
of the veteran's diabetes mellitus warrants a disability 
evaluation in excess of 40 percent.  There is no evidence in 
the claims file of the types of symptoms enumerated in the 
criteria for a 60 percent evaluation under Diagnostic Code 
7913.  The evidence does not tend to show that the veteran 
suffers from episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, such that would warrant a disability rating of 60 
percent under said diagnostic code.

In sum, the Board concludes that although the evidence 
regarding an increase in the symptomatology of the veteran's 
diabetes mellitus is in sufficient equipoise to afford him a 
disability evaluation of 40 percent, the claims file 
establishes, by a preponderance of evidence, that under 
pertinent VA law, regulations, and criteria, the assignment 
of a disability rating in excess of 40 percent is not 
warranted in this case.  Accordingly, the Board finds that 
the symptoms of the veteran's diabetes mellitus do not meet 
the criteria for a 60 percent rating.  Since the symptoms of 
the veteran's diabetes mellitus do not meet the criteria for 
a 60 percent rating, it is axiomatic that those symptoms do 
not meet the criteria for a 100 percent rating.

Finally, the Board notes that the RO has already considered 
whether a higher rating is warranted on this issue on an 
extraschedular basis, and has concluded it is not.  The 
Board's review of the evidence of record has also uncovered 
no basis upon which to conclude that additional action is 
required with regard to extraschedular consideration.  38 
C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a disability rating of 40 percent for diabetes 
mellitus is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

